                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CR-135-MOC-DCK

 UNITED STATES OF AMERICA,                            )
                                                      )
                 Plaintiff,                           )
                                                      )
     v.                                               )       ORDER
                                                      )
 WILLIAM ALEXANDER JR.,                               )
                                                      )
                 Defendant.                           )
                                                      )

          THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion To Seal Response

To Defendant’s Sealed Sentencing Memo” (Document No. 29) filed August 11, 2020. In

accordance with the Local Rules, the Court has considered the Motion to Seal, the public’s interest

in access to the affected materials, and alternatives to sealing. The Court determines that no less

restrictive means other than sealing is sufficient inasmuch as the United States Of America’s

Response In Opposition To Defendant’s Sentencing Memorandum contains sensitive and private

information that is inappropriate for public access. Having carefully considered the motion and

the record, and for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion To Seal Response To

Defendant’s Sealed Sentencing Memo” (Document No. 29) is GRANTED, and the United States

Of America’s Response In Opposition To Defendant’s Sentencing Memorandum (Document No.

28) is sealed until further Order of this Court.



Signed: August 13, 2020




      Case 3:19-cr-00135-MOC-DCK Document 30 Filed 08/13/20 Page 1 of 1
